DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2021 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gröppel (US2015/0101845A1) in view of Smith (US2006/0281380A1)
Gröppel reads on the claims as follows (limitations not disclosed are crossed out, below):
Claim 1. A producing method for an electrical insulating structure that covers an outer surface of a to-be-insulated object, the method comprising: 

a vacuum drawing step, which is performed after the taping step, of vacuum drawing the tape-wound to-be-insulated object (see “vacuum” in para. [0006]), wherein the main insulation tape includes a main insulation layer (the mica tape) and 
an impregnation step, which is performed after the vacuum drawing step, of injecting a nanoparticle-containing impregnating macromolecular polymer in which nanoparticles have been kneaded to impregnate inside (see VPI in para. [0006]; see “nanoparticulate fillers” in para. [0007]) 
the nanoparticles have a single average diameter1 of 100 nm of less.
Claim 4. The electrical insulating structure producing method according to claim 1, wherein the nanoparticles are at least one of silicon dioxide, aluminum oxide, magnesium oxide, and boron nitride. See para. [0015].
Claim 9.  The electrical insulating structure producing method according to claim 1, wherein the nanoparticles have a single average particle diameter of tens of nm. See para. [0022].
Claim 10.  The electrical insulating structure producing method according to claim 1, wherein a mixture ratio of the nanoparticles is 10 wt %. See for example 5 wt % in para. [0051] and the alternative interpretation in footnote 1, below.
Claim 11.  The electrical insulating structure producing method according to claim 1, the nanoparticles have a single average particle diameter of 100 nm or less after the impregnating step. From paragraph [0030], the examiner understands that the sintering occurs under the influence of partial discharges, i.e. during operation of the electrical machine. Therefore, right after impregnation the particle diameter should still be as claimed.

Gröppel discloses the claimed invention, including a reinforcement part, i.e. the carrier to which the mica tape is joined, but it is unclear from Gröppel whether or not the carrier is a fiber reinforcement part. 
Smith discloses (see Fig. 5 and para. [0045]-[0050]) a mica composite tape comprising a mica layer 52 bonded to a glass fabric layer 51. A VPI or GVPI impregnation process can be used to impregnate the entire tape with Micalastic resin (i.e. same type disclosed by Gröppel).
In view of the teachings of Smith, it would have been obvious to one of ordinary skill in the art to provide as the carrier of Gröppel a glass fiber material, as a choice among conventional materials used as a backing for mica tapes in this type of insulation. As taught by Smith, the resin must be impregnate dinto the entire tape, i.e. including into the glass fiber material.

Claims 1, 2, 4, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gröppel in view of Smith and further in view of Miller (US2009/0078450A1).
Regarding claim 2, Gröppel, as modified in view of Smith, renders obvious the claimed invention, including the to-be-insulated object being a laminated conductor for stator windings of a rotating electrical machine. 
Gröppel does not disclose the method further comprising, after the taping step and before the vacuum drawing step, an assembly step of incorporating the tape-wound laminated conductor into a 
However, such a process is a well-known alternative, called Global VPI (GVPI; see para. [0006] of Miller). 
In light of the teachings of Miller, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to us GVPI instead of VPI, in the process of Gröppel (as modified in view of Smith), as Miller shows it is known in the art to either use VPI on individual insulated conductors, or to use GVPI to vacuum pressure impregnate the entire stator, instead of individual coils.
Regarding claims 1, 4, and 9-11, Gröppel is considered to disclose the claimed invention, as mentioned above. However, if Applicant disagrees that the VPI process disclosed by Gröppel involves performing the impregnation step after the vacuum drawing step, please refer to para. [0006] of Miller.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to perform the VPI process as disclosed by Miller, as this is conventional in the art.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gröppel in view of Smith, further in view of Kubo (WO2016/104141A1).  
Gröppel as modified in view of Smith renders obvious the claimed invention, but does not specify what overlap is used, for the tape.
It is known in the art to use the half-wrap method. See para. [0050] of Kubo.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to use the half-wrap method when applying the tape of Gröppel (as modified in view of Smith), since the half-wrap method is conventional.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are not persuasive.
Applicant argues Gröppel fails to disclose impregnating the carrier and using a single particle diameter. Applicant also argues the nanoparticles of Gröppel are agglomerated to each other, and the final particle size in the filler in Gröppel is therefore not known.
The examiner respectfully disagrees. As explained in the rejection, one can average the various particle diameters to obtain a single average diameter. For instance, referring to the example of para. [0052], in which 20 wt % of particles have a diameter of 20 nm and 5 wt % have a diameter of 5 nm, a single average diameter would be given by (20*20+5*5)/25=17 nm. As an alternative interpretation, the fact that claim 1 utilizes the transitional phrase “comprising” allows for the inclusion of additional elements. Therefore, Gröppel does disclose nanoparticles meeting the size and wt % requirements of the claims, for example as the second fraction. The resin of Gröppel also includes the first fraction of nanoparticles, having a larger average diameter, but the open-ended language of the claims allows for such additional elements.
With respect to the carrier, it is deemed the new rejection addresses this issue.
With respect to particle agglomeration of particles, it is the examiner’s understanding that actual sintering of particles does not occur until exposed to the partial discharge conditions. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that immediately after impregnating the resin into the tape the particles would not have sintered and thus the limitations of claim 11 would still be met.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032.  The examiner can normally be reached on Monday - Friday noon-8:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See para. [0022] An average diameter of all of the nanoparticles can be created, and it is less than 100 nm, since both fractions have average diameters less than 100 nm.  Alternatively, the second fraction alone could be taken as corresponding to the claimed nanoparticles, as the claim language utilizes the transitional phrase “comprising”, and thus allows for the inclusion of additional elements, other than those explicitly claimed.